COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 United Rentals, Inc. and United Rentals                      No. 08-13-00167-CV
 Northwest, Inc.,                              '
                                                                Appeal from the
                            Appellants,        '
                                                              448th District Court
 v.                                            '
                                                            of El Paso County, Texas
                                               '
 Thomas T. Smith,
                                               '             (TC# 2012-DCV07086)
                           Appellee.
                                               '

                                           ORDER

       The Court GRANTS the Appellee’s second motion for extension of time to file the brief

until September 28, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s Attorney,

prepare the Appellee’s brief and forward the same to this Court on or before September 28, 2013.

       IT IS SO ORDERED this 4th day of September, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.